Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 1 of 11 PageID 16




                            EXHIBIT "A"
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 2 of 11 PageID 17
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 3 of 11 PageID 18
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 4 of 11 PageID 19
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 5 of 11 PageID 20
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 6 of 11 PageID 21
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 7 of 11 PageID 22
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 8 of 11 PageID 23
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 9 of 11 PageID 24
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 10 of 11 PageID 25
Case 6:21-cv-01331-GAP-EJK Document 1-1 Filed 08/16/21 Page 11 of 11 PageID 26
